Citation Nr: 9919897	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  95-39 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent from 
September 30, 1998, for a right knee disorder, to include 
degenerative arthritis.

2.  Entitlement to an evaluation in excess of 10 percent, 
from May 31, 1994, to September 29, 1998, for a right knee 
disorder, to include degenerative arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
August 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for a 
right knee disorder and assigned a noncompensable rating, 
both effective May 31, 1994.

In an August 1996 rating decision, a 10 percent disability 
rating was assigned for the right knee disorder, effective 
May 31, 1994.  In a November 1998 rating decision, a 20 
percent disability rating was assigned for the right knee 
disorder, effective September 30, 1998.  Therefore, the 
issues are as stated on the title page.

The May 1995 rating decision also granted service connection 
for post-operative residuals of hammer toes of the right 
foot, and assigned a zero percent rating under Diagnostic 
Code 5282 (hammer toes), effective May 31, 1994.  In June 
1995, the veteran filed a notice of disagreement with the 
assignment of the zero percent rating.  In a September 1995 
rating decision, the RO awarded a 10 percent evaluation under 
Diagnostic Code 5282, effective May 31, 1994.  As this is the 
maximum schedular rating under Diagnostic Code 5282, there is 
no pending issue regarding hammertoes.  


FINDINGS OF FACT

1. The veteran's current right knee impairment is no more 
than moderate; the right knee can be fully extended and 
flexed to 70 degrees. 

2.  From May 31, 1994, to September 29, 1998, the veteran's 
right knee impairment was no more than slight; the knee was 
able to be fully extended and flexed to 120 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent, 
from September 30, 1998, for a right knee disorder, to 
include degenerative arthritis, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.59, 4.71a, Diagnostic Codes 5099-5257, 5003 (1998).

2.  The criteria for an evaluation in excess of 10 percent, 
from May 31, 1994, to September 29, 1998, for a right knee 
disorder, to include degenerative arthritis, have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.59, 
4.71a, Diagnostic Codes 5099-5257, 5003 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the claims are plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board also finds that all relevant evidence has been 
obtained and that the duty to assist the claimant is 
satisfied.

Factual Background

During service the veteran was in an automobile accident and 
sustained multiple injuries including a comminuted fracture 
of the right femur.  The fracture was treated by open 
reduction and internal fixation.  On a March 1993 VA 
examination, the range of motion in the veteran's right knee 
was flexion to 135 degrees and extension to zero degrees.

In January 1994, a private physician, Dr. K., examined the 
veteran.  The veteran complained of right knee pain, which 
had gotten progressively worse in the last year.  The veteran 
was acutely tender over the medial joint line anteriorly and 
over the medial aspect.  The doctor opined that the veteran 
had some articular damage and possibly meniscal damage.  It 
was noted that the veteran could not undergo a magnetic 
resonating imaging (MRI) scan because of shrapnel fragments 
in the eye.  Therefore, an arthroscopic evaluation was 
scheduled, and it was noted that a treatment possibility was 
debridement of the articular cartilage and meniscus as 
necessary.

In a May 1994 statement, Dr. K. indicated that the veteran 
had developed significant twisting of the right knee to 
sustain the amount of meniscal damage and ultimate 
chondromalacia in the various compartments of the knee, which 
was rediscovered on arthroscopy.  

On a February 1995 VA examination, the veteran reported that 
his right knee had been aching since 1977 and that he had 
undergone arthroscopy in April 1994.  He indicated that most 
of the pain had been relieved by the arthroscopy.  The 
physical examination revealed that the right knee had a small 
1/4 inch scar.  The veteran's stance and posture were good.  
However, he walked with a slight limp because of shortening 
of the right leg, which was compensated by a one-inch lift.  
There was no effusion or grating in the right knee.  He had 
full flexion and extension in the right knee.  There was no 
laxity of the ligaments.  It was noted that x-rays taken in 
February 1992 revealed degenerative joint disease in all 
three compartments of the right knee.  The examiner noted 
that the examination of the right knee revealed no obvious 
disability.  The veteran had full function of flexion and 
extension, and there was no evidence of grating, swelling, or 
ligamentous laxity.  Nevertheless, the examiner opined that 
it was quite possible that, because of the shortening of the 
right lower extremity, the veteran developed some 
degenerative arthritis in the right knee.  The examiner also 
indicated that the arthroscopy of the right knee left the 
veteran with no permanent disability in any functional 
manner.

In a May 1995 rating decision, service connection was granted 
for a right knee disorder, to include degenerative arthritis, 
as secondary to the veteran's service-connected residuals of 
a fracture of the right femur, and a zero percent rating was 
assigned under Diagnostic Code 5099-5257 (impairment of the 
knee), effective May, 31, 1994.

In a statement submitted in October 1995, Dr. K. indicated 
that the swelling or laxity in the veteran's right knee was 
not major at that time.  However, the veteran had 
chondromalacia and degenerative arthritis.  Dr. K. opined 
that, within the next ten years, the veteran would have 
significant degenerative arthritis of the knee.  His current 
symptomatology was continued swelling and inflammation of the 
knee.  The veteran occasionally used anti-inflammatory 
medication as well as an injection of cortisone to keep the 
level of inflammation down.  The doctor indicated that there 
was no cure for the degradation of his cartilage surfaces  
and that the degeneration was a slow but inevitably evolving 
process that would completely affect the knee.

In February 1996, x-rays of the veteran's right knee revealed 
degenerative changes with patellar spurs and pointing of the 
tibial spines.  No soft tissue abnormalities were noted.

In an April 1996 statement, a private physician, Dr. S., 
noted that the veteran needed a knee brace and would need to 
undergo arthroscopic surgery to remove a portion of the torn 
lateral meniscus.  

In a May 1996 hearing held at the RO before a hearing 
officer, the veteran testified that he had daily pain and 
swelling in the right knee.  Specifically, he asserted that 
he had pain after 30 minutes of continuous walking.  He also 
indicated that his private doctor told him that he would 
eventually need a total knee replacement.  The veteran said 
that he had fallen once on the job while working as a school 
janitor.  He also reported that he had difficulty going up 
and down stairs.  The veteran testified that his productivity 
at work was slower because of his knee and that he had taken 
time off around graduation time because the work became 
excessive.  He also reported that his last cortisone shot was 
eight months ago.  Hearing Transcript (T.).

On May 31, 1996, the veteran was treated at a VA outpatient 
clinic for his right knee disorder.  He complained of 
bilateral knee pain, with the right being greater than the 
left.  He reported that clicking was present, but not any 
locking.  There was medial joint line tenderness.  The 
McMurray's sign was positive, with clicking.  However, he had 
a full range of motion in the right knee.  X-rays revealed 
right medial degenerative joint disease.

The veteran was afforded another VA examination in July 1996.  
He reported that the April 1994 arthroscopy relieved most of 
the pain in the right knee.  Physical examination of the 
right knee revealed no deformity or swelling.  He had 
tenderness at the midline level.  There was clicking on 
movement.  The McMurray's sign was positive.  There was a 
reduced range of motion: flexion to 120 degrees, and 
extension to zero degrees.  The diagnosis was traumatic 
degenerative joint disease of the right knee, status post 
right knee arthroscopic reconstruction in April 1994.  It was 
noted that the veteran had chronic right knee pain with a 
decreased range of motion.  It was also noted the veteran had 
a possible medial meniscus tear and that he was advised to 
consider an arthroscopy or, possibly, a meniscectomy.

In an August 1996 rating decision, a 10 percent disability 
rating was assigned for the right knee disorder under 
Diagnostic Code 5257, effective May 31, 1994.

The veteran underwent a VA fee-basis examination on September 
30, 1998.  He reported that he had pain in the right knee, 
which was associated with weakness, stiffness, swelling and 
instability with locking, fatigue, and lack of endurance.  He 
stated that the pain in the right knee was dull, but that it 
would become more pronounced with continued walking.  He 
indicated that his symptoms were constant.  He reported that 
he wore a knee brace for stability.  The veteran reported 
that taking Naprosyn and keeping his leg elevated alleviated 
his pain.  The veteran also indicated that performing his 
daily duties were difficult when he experienced knee pain.  
He indicated that he had a good response and no residual side 
effects from the April 1994 arthroscopic surgery and from 
taking Naprosyn.  The veteran was able to walk with 
limitation, but was unable to do vacuuming.  He could drive a 
car and do grocery shopping with limitation, take out the 
trash with difficulty, and mow the lawn.  He also could do 
gardening and climb stairs, but with difficulty.  The veteran 
currently worked as a school custodian, a job that he had 
held for the past 21 years.

Physical examination revealed that the veteran had limited 
functioning with standing and walking due to right knee pain.  
There was evidence of mild crepitus in the right knee, but 
without evidence of drainage, exudate, effusion, heat, or 
redness.  Active flexion was limited to 70 degrees, with pain 
at 70 degrees.  There was also pain throughout active 
flexion.  The flexion testing revealed that movement against 
gravity was to 70 degrees, while movement against strong 
resistance was to 50 degrees.  Extension was to zero degrees, 
with pain at zero degrees.  The extension testing revealed 
that movement against gravity was to zero degrees, while 
movement against strong resistance was to 30 degrees.  The 
drawer and McMurray's tests were negative.  It was noted the 
range of motion of the right knee was additionally limited by 
pain, fatigue, and lack of endurance following repeated use, 
with pain having the major functional impact.  It was also 
noted that the veteran did not have the constitutional signs 
of arthritis such as anemia, weight loss, fever, and a skin 
disorder.  X-rays of the right knee revealed degenerative 
osteoarthritis.  The diagnosis was right knee degenerative 
osteoarthritis.  The examiner noted that the veteran was 
limited with regard to prolonged standing or walking, and 
that he should avoid crawling, crouching, and kneeling.  The 
physician also indicated that the veteran was able to care 
for himself, except for the previously noted limitations.

In a November 1998 rating decision, a 20 percent disability 
rating was assigned for the right knee disorder under 
Diagnostic Code 5099-5257, effective September 30, 1998, the 
date of the VA examination.



Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the rule of Francisco is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For limitation of motion of the leg, a zero percent rating is 
warranted for either limitation of flexion to 60 degrees or 
for limitation of extension to 5 degrees.  Limitation of 
flexion to 45 degrees and limitation of extension to 10 
degrees each warrant a 10 percent evaluation.  Limitation of 
flexion to 30 degrees and limitation of extension to 15 
degrees each warrant a 20 percent rating.  A 30 percent 
evaluation is warranted for either limitation of flexion to 
15 degrees or limitation of extension to 20 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The normal range of motion for a knee is flexion to 140 
degrees and extension to zero degrees.  38 C.F.R. § 4.71, 
Plate II.

For other impairment of the knee, a 10 percent evaluation 
requires slight recurrent subluxation or lateral instability.  
Moderate recurrent subluxation or lateral instability of the 
knee warrants a 20 percent rating, while a 30 percent 
evaluation requires severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 30 percent disability rating is warranted for ankylosis of 
the knee in either a favorable angle in full extension or in 
slight flexion between zero and 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.

Two VA General Counsel opinions are also potentially 
applicable.  In VAOPGPREC 23-97, the VA General Counsel 
stated that, when a knee disorder is rated under Diagnostic 
Code 5257 and a veteran also has limitation of motion in the 
knee that at least meets the criteria for a zero percent 
evaluation under Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  Nevertheless, the VA General 
Counsel stated that, if a veteran does not meet the criteria 
for a zero percent rating under either Diagnostic Code 5260 
or Diagnostic Code 5261, then there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997).

In another opinion, the VA General Counsel held that a 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59. 
VAOPGCPREC 9-98 (Aug. 14, 1998).

With any form of arthritis, painful motion is an important 
factor of disability. 38 C.F.R. § 4.59.

Analysis

There is no persuasive evidence that the veteran currently 
has, or has had at any time since May 31, 1994, severe 
recurrent subluxation or lateral instability.  In a May 1994 
statement, Dr. K. indicated that the veteran had developed 
significant twisting of the right knee to sustain the amount 
of discovered meniscal damage and ultimate chondromalacia, 
and the veteran testified that he had daily swelling in the 
right knee.  In May 1996 and on the July 1996 VA examination, 
McMurray's sign was positive.  On the July 1996 VA 
examination, it was noted that there was no swelling, but 
that the veteran had a possible medial meniscus tear.  
However, on the February 1995 VA examination, there was no 
evidence of grating, swelling, or ligamentous laxity.  The 
February 1995 VA examiner noted that the examination of the 
right knee revealed no obvious disability and that the 
arthroscopy of the right knee left the veteran with no 
permanent disability in any functional manner.  In an October 
1995 statement, Dr. K. indicated that, although the veteran 
had continued swelling and inflammation of the knee, the 
swelling or laxity was not major at that time.  Most 
important, on the September 1998 VA fee-basis examination, 
the drawer and McMurray's tests (the testing for ligamentous 
or meniscal damage) were negative.  In sum, the preponderance 
of the evidence is against a finding that the veteran has, or 
has had at any time since May 31, 1994, a severe knee 
impairment.  Therefore, an evaluation in excess of 20 percent 
from September 30, 1998, under Diagnostic Code 5099-5257 for 
a right knee disorder is not warranted.

Furthermore, the evidence does not show that the veteran's 
knee disability was manifested by moderate recurrent 
subluxation or lateral instability at prior to September 30, 
1998.  Although, as noted, McMurray's sign was positive in 
May 1996 and on the July 1996 VA examination, the February 
1995 VA examination revealed no evidence of grating, 
swelling, or ligamentous laxity.  Additionally, the February 
1995 VA examiner opined that the arthroscopy of the right 
knee left the veteran with no permanent disability in any 
functional manner.  In an October 1995 statement, the 
veteran's private physician, Dr. K., stated that neither 
swelling nor laxity was major at that time.  At the time of 
the October 1996 examination, the knee was neither deformed 
nor swollen and range of motion was from zero to 120 degrees.  
While McMurray's was noted to be positive, the examiner did 
not note any instability in the diagnosis although he did 
note limitation of knee motion and knee pain.  Thus, the 
Board finds that the preponderance of the evidence shows no 
more than slight right knee impairment prior to September 29, 
1998, thereby warranting no more than a 10 percent rating 
from May 31, 1994 to September 29, 1998, under Diagnostic 
Code 5099-5257.  

The Board notes that, since the veteran's disability is rated 
under Diagnostic Code 5257, a code that is not predicated on 
loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45 do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The representative argues that the veteran should be rated 
under Diagnostic Code 5256 (ankylosis of the knee).  However, 
there is no evidence at all of ankylosis of the right knee; 
therefore, a higher rating under Diagnostic Code 5256 is not 
warranted.

Service connection is in effect for degenerative arthritis, 
and arthritis is rated on limitation of motion.  On the March 
1993 VA examination, the range of motion in the right knee 
was flexion to 135 degrees and extension to zero degrees.  On 
the February 1995 VA examination, the veteran had full 
function of flexion and extension, and in May 1996, the 
veteran was noted to have full range of motion in the right 
knee.  On the July 1996 VA examination, flexion was limited 
to 120 degrees, but extension was full.  On the September 
1998 VA fee-basis examination, flexion was to 70 degrees and 
extension to zero degrees.  Although there was limitation of 
flexion on the last 2 VA examinations, the veteran would not 
be entitled to a zero percent rating, much less a compensable 
one, on the basis of limitation of motion.  Thus, there is no 
additional disability on the basis of limitation of motion 
that would warrant a separate rating.  See VAOPGCPREC 23-97 
(July 1, 1997).  





Furthermore, the veteran's knee disability does not warrant a 
separate rating for the arthritis on the basis of painful 
motion.  True, the September 1998 VA examination revealed 
that the veteran has pain throughout flexion and that pain is 
the major functional impact.  Also, the examiner noted that 
the veteran was limited with regard to prolonged standing or 
walking, and that he should avoid crawling, crouching, and 
kneeling.  Nevertheless, the veteran was able to walk, drive 
a car, shop for groceries, take out the trash, mow the lawn, 
do gardening, and climb stairs.  He could still work as a 
school custodian.  Therefore, in light of the various 
activities that the veteran can still do, it is concluded 
that a separate rating is not warranted under 38 C.F.R. 
§ 4.59 on the basis of painful motion.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Nevertheless, the Board finds no basis upon which to 
assign a higher disability evaluation for the right knee 
disorder.

Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  That regulation provides that, in 
exceptional circumstances where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  It 
is true that the veteran was limited with regard to prolonged 
standing or walking and that he did take time off from his 
job as a school custodian when the work became excessive.  
However, he is still able to work as a school custodian, a 
job he has had for 21 years.  The currently assigned 
evaluations under Diagnostic Code 5257 account for what is 
considered the average impairment of earning capacity for 
veterans with those type of disabilities.  The evidence in 
this case fails to show that the veteran's service-connected 
right knee disorder causes any marked interference with 
employment or requires frequent periods of hospitalization 
that render impractical the use of the regular schedular 
standards.  


Other Considerations

The representative also argues that the claims should be 
remanded for the preparation of another statement of the case 
pursuant to Fenderson v. West, 12 Vet. App. 119, 132 (1999).  
In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) noted that there was a distinction between a 
claim based on the veteran's dissatisfaction with his initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  In Fenderson it was held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In Fenderson, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Although the September 1995 statement of the case, 
the February 1996 supplemental statement of the case, and the 
August 1996 supplemental statement of the case all listed the 
issue as an increased evaluation for a right knee disorder 
rather than as a disagreement with the original rating 
awarded, the veteran has been awarded two different (staged) 
ratings during the appeal period.  Additionally, the Board 
has considered the entire evidence and finds no basis for a 
higher rating during any of the appeal period.  Therefore, a 
remand pursuant to Fenderson v. West, 12 Vet. App. 119, 132 
(1999) is not necessary. 







ORDER

An evaluation in excess of 20 percent, from September 30, 
1998, for a right knee disorder, to include degenerative 
arthritis, is denied.

An evaluation in excess of 10 percent, from May 31, 1994, to 
September 29, 1998, for a right knee disorder, to include 
degenerative arthritis, is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

